       Case 3:19-cv-07314-CRB Document 56 Filed 02/21/20 Page 1 of 7




 1 EVERSHEDS SUTHERLAND (US) LLP
   Ian S. Shelton (Bar No. 264863)
 2 (ianshelton@eversheds-sutherland.com)
   500 Capitol Mall, Suite 2350
 3 Sacramento, California 95814

 4 Telephone:     (916) 844-2965
   Facsimile:     (916) 241-0501
 5
   EVERSHEDS SUTHERLAND (US) LLP
 6 David A. Baay (admitted pro hac vice)
   (davidbaay@eversheds-sutherland.com)
 7 1001 Fannin, Suite 3700
   Houston, Texas 77002
 8 Telephone:     (713) 470-6100
 9 Facsimile:     (713) 654-1301

10 Attorneys for Plaintiff Crystal McKellar

11

12                              UNITED STATES DISTRICT COURT

13            NORTHERN DISTRICT OF CALIFORNIA—SAN FRANCISCO DIVISION

14 CRYSTAL SCRIPPS MCKELLAR,                  CASE NO. 3:19-cv-07314-CRB

15                Plaintiff,                  Hon. Charles R. Breyer

16         vs.                                PLAINTIFF’S ADMINISTRATIVE
                                              MOTION FOR EVIDENTIARY
17 MITHRIL CAPITAL MANAGEMENT LLC,            HEARING AND ORAL ARGUMENT AT
   MITHRIL GP EMPLOYEE FEEDER LLC,            MARCH 20, 2020 HEARING, OR
18 and AJAY ROYAN,                            ALTERNATIVELY FOR REFERRAL TO
                                              MAGISTRATE JUDGE TO CONDUCT
19                Defendants.                 EVIDENTIARY HEARING, AND FOR
                                              LEAVE TO FILE SUPPLEMENTAL
20                                            EVIDENTIARY BRIEFS IF THE
                                              MAGISTRATE JUDGE COMPELS
21                                            DISCOVERY
22                                            CIVIL L.R. 7-6 & 72-1
23

24

25

26

27

28

      ADMINISTRATIVE MOTION FOR EVIDENTIARY HEARING AND FOR LEAVE TO FILE
                       SUPPLEMENTAL EVIDENTIARY BRIEFS
          Case 3:19-cv-07314-CRB Document 56 Filed 02/21/20 Page 2 of 7




 1                                          INTRODUCTION

 2           The Court has scheduled a March 20, 2020 hearing on Plaintiff Crystal McKellar’s motion
 3 for preliminary injunction (“PI Motion”) (Dkt. 21) and Defendants’ motion to compel arbitration

 4 and dismiss or stay proceedings (“Arbitration Motion”) (Dkt. 23). Dkt. 50. Pursuant to Local

 5 Rule 7-6, McKellar requests an evidentiary hearing and oral argument on the two motions, both of

 6 which raise a simple but disputed issue of fact concerning the applicability of California Labor

 7 Code § 925. Section 925 is the basis of McKellar’s motion to enjoin Defendants’ continued

 8 prosecution of pretextual lawsuits against McKellar in Texas and Delaware. Dkt. 21. The statute

 9 prohibits non-California choice of law and choice of forum provisions in certain employment

10 contracts and mandates a California venue for both litigations and arbitrations. Cal. Lab. Code §

11 925. When resisting discovery, Defendants recently admitted that “only one” aspect of Section

12 925 is a “contested fact issue”—“whether Ms. McKellar was an employee after February 11,

13 2019.” Dkt. 54 at 5.1 The Court should decide that discrete issue in an evidentiary hearing and

14 not allow Defendants to resist discovery while hiding behind conclusory and contradictory

15 declarations claiming that McKellar was not an employee during this time period. Defendant’s

16 position is contrary to the evidentiary record presently before the Court and will be refuted in an

17 evidentiary hearing, if permitted.

18           Alternatively, pursuant to Local Rule 72-1 and 28 U.S.C. § 636(b)(1)(B), McKellar
19 requests that the Court designate Magistrate Judge Laurel Beeler to conduct the evidentiary

20 hearing and submit a report and recommendation. On January 31, 2020, the Court referred the

21 case for all discovery purposes to Judge Beeler. Dkts. 41, 42. On February 19, the parties filed a

22 joint discovery letter brief to Judge Beeler, in which McKellar seeks to compel two depositions

23 and written discovery tailored to Section 925. Dkt. 54. Judge Beeler has scheduled an in-person

24 hearing on that discovery dispute for February 27. Dkt. 55. Consequently, Judge Beeler will be

25 familiar with the factual issues raised by Section 925 and will be well-prepared to conduct an

26 evidentiary hearing concerning the same subject matter.

27           Finally, in the event Judge Beeler compels some or all of the discovery sought in the joint
28   1
         Pincites refer to the ECF-generated page numbers at the top of the documents.
                                                      -1-
         ADMINISTRATIVE MOTION FOR EVIDENTIARY HEARING AND FOR LEAVE TO FILE
                                   SUPPLEMENTAL EVIDENTIARY BRIEFS
         Case 3:19-cv-07314-CRB Document 56 Filed 02/21/20 Page 3 of 7




 1 discovery letter brief (Dkt. 54), and regardless of whether the Court grants an evidentiary hearing,

 2 McKellar requests leave to file a supplemental evidentiary brief either before or concurrently with

 3 the hearing on the two motions. McKellar proposes that the parties simultaneously file briefs

 4 limited to five pages and only addressing new evidence relevant to Section 925.

 5                                             ARGUMENT

 6 I.       THE COURT SHOULD GRANT AN EVIDENTIARY HEARING AND ORAL
 7          ARGUMENT AT THE MARCH 20, 2020 HEARING
 8          McKellar requests that the Court exercise its discretion to grant an evidentiary hearing and
 9 oral argument on the PI Motion and Arbitration Motion. Courts in this district and the Ninth

10 Circuit regularly hold evidentiary hearings before issuing preliminary injunctions. 2 Indeed, the

11 California court that granted the preliminary injunction identical to the one sought by McKellar in

12 this case conducted an evidentiary hearing. See Lyon v. Neustar, Inc., No. 219CV00371KJMKJN,

13 2019 WL 1978802, at *1, *6 (E.D. Cal. May 3, 2019) (“preliminarily enjoining defendant Neustar

14 from further pursuing litigation or arbitration against Lyon outside of California based on alleged

15 violations of the employment and termination agreements” under Section 925 and noting that “at

16 the preliminary injunction hearing, Lyon testified credibly” that he was not in fact individually

17 represented by legal counsel) (emphasis added).

18          When resisting discovery in this matter, Defendants recently admitted that the only
19 contested fact related to Section 925 is whether McKellar was a Mithril employee between her

20

21   2
        See 640 Octavia, LLC v. Pieper, No. C 18-01047 WHA, 2018 WL 4468495, at *2 (N.D. Cal.
     Sept. 18, 2018) (“This [preliminary injunction] order follows full briefing, an evidentiary hearing
22   on July 16, and oral argument.”); Aircraft Serv. Int’l, Inc. v. Int’l Ass’n of Machinists & Aerospace
     Workers, Dist. Lodge 160, No. 3:17-0167-HRH, 2017 WL 11140352, at *1 (D. Alaska Aug. 22,
23   2017) (“An evidentiary hearing [on the motion for preliminary injunction] was held and oral
     argument was heard on August 18, 2017.”); Denny’s, Inc. v. Kennedy Restaurants, L.L.C., No.
24   CV-09-0741-PHX-SRB, 2009 WL 10673493, at *3 (D. Ariz. Sept. 15, 2009) (“[T]he Court held
     an evidentiary hearing on Plaintiffs’ Motion for Preliminary Injunction and took the matter under
25   advisement”); Shell Offshore Inc. v. Greenpeace, Inc., No. 3:12-CV-00042-SLG, 2013 WL
     12096527, at *1 (D. Alaska Aug. 1, 2013) (“An evidentiary hearing on the preliminary injunction
26   motion was held on March 19, 2012.”); S. Fork Band Council of W. Shoshone of Nev. v. U.S.
     Dep’t of the Interior, No. 308-CV-00616-LRH-RAM, 2009 WL 73257, at *3 (D. Nev. Jan. 7,
27   2009) (“[B]ecause as a part of its preliminary injunction analysis the court will have to consider
     the likelihood of Plaintiffs’ success on the merits of the RFRA claim, an evidentiary hearing is
28   appropriate”).
                                                       -2-
       ADMINISTRATIVE MOTION FOR EVIDENTIARY HEARING AND FOR LEAVE TO FILE
                                 SUPPLEMENTAL EVIDENTIARY BRIEFS
        Case 3:19-cv-07314-CRB Document 56 Filed 02/21/20 Page 4 of 7




 1 unlawful reclassification on February 11, 2019 and her retaliatory termination on July 17, 2019. 3

 2 McKellar’s employee status during that discrete time period is the type of “simple” issue that is

 3 appropriate for an evidentiary hearing. 4 See United States v. State of Oregon, 913 F.2d 576, 582

 4 (9th Cir. 1990) (“We have recognized that if the facts are simple and little time would be taken, a

 5 court may be required to hold an evidentiary hearing on a motion for an injunction.”)

 6          McKellar seeks leave to present live testimony from McKellar, Royan, and Kingsbury at

 7 the evidentiary hearing. Dkt. 54 at 1, 3. Royan and Kingsbury both submitted declarations

 8 addressing Section 925 and opposing McKellar’s PI Motion. 5 Dkts. 24-4, 44-5, 47-5, and 53-3.

 9 Defendants improperly filed Kingsbury’s declaration a week after briefing was complete, denying

10 McKellar the opportunity to respond to his factual assertions in her Reply. Dkt. 53-3; L.R. 7-

11
   3
       See Dkt. 54 at 5 (Defendants’ portion of joint discovery letter brief: “Nor has Ms. McKellar
12 shown    any reasonable need for more evidence. Notably, of her five ‘categories,’ [of evidence
13 2019—istoactually
   relevant       Section 925] only one—whether Ms. McKellar was an employee after February 11,
                          a contested fact issue. Defendants do not dispute that Ms. McKellar lived and
   worked     in  California  or that the relevant agreements were entered into after January 1, 2017.
14 Further, Defendants have        not sought to prove that Ms. McKellar was represented by counsel;
   Defendants      instead  argue  that Ms. McKellar’s written stipulation to that fact estops her from
15 denying it now.”)
   4
      In her PI Motion, McKellar argues that her employee status after February 11, 2019 is irrelevant
16 under   Section 925 because she indisputably was an employee at the time she signed the Separation
   Agreement,     the Consulting Agreement, and the 2019 Admission Letter to the LLC Agreement, all
17 of which modified      the conditions of her employment. See Dkt. 21 at 16-17 (McKellar’s PI Motion
   arguing   that   “Mithril’s purported reclassification of McKellar as an independent contractor after
18 the execution of those contracts      is irrelevant”); Dkt. 44-5 ¶ 4 (Royan declaration admitting that
19 preliminary injunction under SectionFebruary
   McKellar     was  an  employee   through           11, 2019); Lyon, 2019 WL 1978802, at *6 (granting
                                              925 “because that [employment] agreement was modified by
20 the  separation agreement after January 1, 2017,” which “makes the amended forum-selection
   clause a condition of employment”) (emphasis added). Similar to the situation in Lyon,
21 McKellar’s     Separation and Consulting Agreements substituted the California choice of law and
   choice of forum provisions in her June 26, 2012 offer letter with Texas provisions. See Dkts. 22-
22 22-5   (Employment Offer Letter); 22-7 (Separation Agreement); 22-8 (Consulting Agreement).
    However, if the Court does find that McKellar’s employee status after February 11, 2019 is
23 relevant   to Section 925, McKellar contends that she remained an employee through her retaliatory
    termination because she performed the same non-legal job functions before and after her
24 5reclassification.   Dkt. 21 at 17-21; Dkt. 21-1 (McKellar Decl.) ¶¶ 45-70.
       McKellar can issue subpoenas to compel Royan’s and Kingsbury’s attendance at an evidentiary
25 hearing   because both regularly transact business in the Northern District of California. Fed. R.
   Civ. P. 45(c); Garlough v. Trader Joe’s Co., No. 15-CV-01278-TEH, 2015 WL 4638340, at *5
26 (N.D.   Cal. Aug. 4, 2015). If Royan and Kingsbury do not appear voluntarily at the hearing or
   successfully move to quash the subpoenas, however, McKellar can present their videotaped
27 deposition    testimony as evidence. Fed. R. Civ. P. 32; Saget v. Trump, 351 F. Supp. 3d 251, 253–
   56 (E.D.N.Y. 2019). At a minimum, McKellar seeks to testify in person at an evidentiary hearing
28 and   present videotaped deposition testimony from Royan and Kingsbury if Judge Beeler compels
   those depositions to proceed.
                                                         -3-
      ADMINISTRATIVE MOTION FOR EVIDENTIARY HEARING AND FOR LEAVE TO FILE
                                   SUPPLEMENTAL EVIDENTIARY BRIEFS
         Case 3:19-cv-07314-CRB Document 56 Filed 02/21/20 Page 5 of 7




 1 3(d)(1). Live testimony will be helpful to the Court in light of the disputed factual issue of

 2 McKellar’s employee status after February 11, 2019, the inconsistencies in Defendants’ four

 3 declarations, and contradictions between Defendants’ declarations and the evidentiary record that

 4 already exists. Compare Dkt. 24-4 ¶ 6 (Royan initially claiming that “[a]fter February 11, 2019,

 5 Ms. McKellar did practically no work for and provided minimal advisory services to Mithril

 6 Capital.”) with Dkt. 44-5 ¶ 14 (Royan later admitting that “[i]n the weeks after her termination on

 7 February 11, 2019, Ms. McKellar performed some transitional off-boarding work for Mithril

 8 Capital. The work performed was legal and administrative in nature . . . .”) and Dkt. 53-3 ¶¶ 3 &

 9 6 (Kingsbury stating “I asked Ms. McKellar to perform certain transition and advisory tasks

10 during those weeks at the direction of Mr. Royan” and “[w]e exchanged approximately 70 total e-

11 mails during that timeframe”).

12          While Royan’s initial declaration claimed McKellar was a contractor because she

13 performed “practically no work,” Kingsbury’s declaration filed a week after McKellar’s

14 preliminary injunction Reply admits that McKellar exchanged 70 emails with Kingsbury alone.

15 Compare Dkt. 24-4 ¶ 6 with Dkt. 53-3 ¶ 6. McKellar has sought to compel discovery, including

16 production of all of McKellar’s work-related emails, calendar entries, and other communications

17 during this time period, to confirm that she was an employee engaged in the same non-legal job

18 functions before and after February 11, 2019. Dkt. 54 at 3; Dkt. 54-1 at 4. She has also sought
19 deposition testimony from Royan and Kingsbury concerning her work during this time period.

20 Dkt. 54 at 1, 3; Dkt. 54-1 at 1. If the Court believes that McKellar’s employee status after

21 February 11, 2019 is relevant to Section 925, then an evidentiary hearing is appropriate.

22 II.      ALTERNATIVELY, THE COURT SHOULD DESIGNATE MAGISTRAGE
23          JUDGE BEELER TO CONDUCT THE EVIDENTIARY HEARING
24          As an alternative to this Court holding an evidentiary hearing, the Court could refer the

25 evidentiary hearing to Judge Beeler. Pursuant to Local Rule 72-1, each Magistrate Judge is

26 “authorized to exercise all powers and perform all duties conferred upon Magistrate Judges by 28

27 U.S.C. § 636.” Section 636(b)(1)(B), in turn, provides that “a judge may also designate a

28 magistrate judge to conduct hearings, including evidentiary hearings, and to submit to a judge of
                                      -4-
      ADMINISTRATIVE MOTION FOR EVIDENTIARY HEARING AND FOR LEAVE TO FILE
                       SUPPLEMENTAL EVIDENTIARY BRIEFS
          Case 3:19-cv-07314-CRB Document 56 Filed 02/21/20 Page 6 of 7




 1 the court proposed findings of fact and recommendations for the disposition, by a judge of the

 2 court, of any motion excepted in subparagraph (A),” which includes “a motion for injunctive

 3 relief” or a motion “to involuntarily dismiss an action.”         Because Judge Beeler will soon

 4 adjudicate the parties’ discovery dispute regarding Section 925, she will be well-prepared to

 5 conduct an evidentiary hearing. See Denbicare Inc. v. Toys “R” Us Inc., No. C 87 5746 TEH,

 6 1988 WL 1091937, at *1–2 (N.D. Cal. Jan. 13, 1988) (“Second, there are factual disputes relevant

 7 to the disposition of the preliminary injunction issue, which can best be resolved by an evidentiary

 8 hearing before a magistrate.”). McKellar defers to the Court as to whether referral is appropriate

 9 in light of the respective dockets and schedules of this Court and Judge Beeler.

10 III.      THE COURT SHOULD GRANT LEAVE TO FILE SUPPLEMENTAL
11           EVIDENTIARY BRIEFS IF JUDGE BEELER COMPELS DISCOVERY
12           Regardless of whether the Court grants an evidentiary hearing, McKellar requests leave to

13 file a short supplemental evidentiary brief either before or concurrently with the hearing on the PI

14 Motion and Arbitration Motion if Judge Beeler compels additional discovery. See, e.g., Kenneally

15 v. Lungren, 967 F.2d 329, 334–35 (9th Cir. 1992) (evidentiary hearing unnecessary because the

16 district court ordered the parties to take seven depositions and considered “765 pages of witness

17 testimony and 83 separate exhibits”); see also ADT Sec. Servs., Inc. v. Sec. One Int’l, Inc., No. 11-

18 CV-05149 YGR, 2013 WL 60957, at *1 n.1 (N.D. Cal. Jan. 3, 2013) (“At the hearing ADT called
19 one witness and Security One called three witnesses. Prior to the hearing the parties provided

20 excerpts of deposition transcripts of twelve additional witnesses and a declaration of another

21 witness.     The Court reviewed this testimony prior to the evidentiary hearing.”).        To avoid

22 burdening the Court, McKellar proposes that the parties simultaneously file briefs limited to five

23 pages and only addressing new evidence relevant to Section 925.

24                                           CONCLUSION

25           McKellar requests that the Court grant an evidentiary hearing and oral argument at the
26 March 20, 2020 hearing or alternatively designate the magistrate judge to conduct the evidentiary

27 hearing, and grant leave to file supplemental evidentiary briefs if Judge Beeler compels discovery.

28
                                      -5-
      ADMINISTRATIVE MOTION FOR EVIDENTIARY HEARING AND FOR LEAVE TO FILE
                       SUPPLEMENTAL EVIDENTIARY BRIEFS
      Case 3:19-cv-07314-CRB Document 56 Filed 02/21/20 Page 7 of 7




 1 DATED: February 21, 2020        EVERSHEDS SUTHERLAND (US) LLP

 2                                    By /s/ Ian S. Shelton
                                        Ian S. Shelton
 3

 4                                       Attorneys for Plaintiff Crystal McKellar

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                     -6-
     ADMINISTRATIVE MOTION FOR EVIDENTIARY HEARING AND FOR LEAVE TO FILE
                      SUPPLEMENTAL EVIDENTIARY BRIEFS
